             Case 2:20-cv-00762-JCC-DWC Document 82 Filed 08/16/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        JON and JANET CHEETHAM,                         CASE NO. C20-0762-JCC
10                            Plaintiffs,                 MINUTE ORDER
11             v.

12        SPECIALIZED LOAN SERVICING, LLC, et
          al.,
13
                              Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on the parties’ notice of pending settlement (Dkt. No.
18
     81). In light of this notice, the Court VACATES the September 20, 2021 trial and all other case
19
     management dates and STAYS consideration of the Report and Recommendation of the
20
     Honorable David W. Christel, U.S. Magistrate Judge, (Dkt. No. 79) on Defendant’s motion for
21
     partial judgment, as well as Defendant’s objections thereto (Dkt. No. 80). The parties are
22
     DIRECTED to either seek dismissal or file a joint status report within 60 days of this order.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C20-0762-JCC
     PAGE - 1
         Case 2:20-cv-00762-JCC-DWC Document 82 Filed 08/16/21 Page 2 of 2




 1        DATED this 16th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0762-JCC
     PAGE - 2
